ON REHEARING.
TRIMBLE, J.
The foregoing opinion by Judge Ellison was handed down November 11, 1912, after the case had been argued and submitted at the October term, 1912, of this court. A rehearing was granted and the cause was again argued and submitted at the March term, 1913.
Appellant contends that the opinion delivered is erroneous in holding that the article complained of charges plaintiff with any dereliction of duty except the failure of plaintiff to be present at the coroner’s inquest. While we still regard the article as libelous even if it could be said to charge plaintiff with but the one dereliction of duty (that of failure to attend *458the inquest), yet, as appellant has so earnestly presented the above contention, we will consider it on the grounds assumed in the motion for rehearing; and, in this opinion, will examine the question whether or not the article can be limited to the mere failure to attend the inquest.
Whether an article is libelous or not depends upon the entire article and upon the impression produced by the article as a whole. [Macurda v. Lewistown Journal, 82 Atl. 438.] In order, therefore, to determine whether the article as a whole is defamatory and charges plaintiff with any other dereliction of duty than merely the one act of failing to appear at the inquest, let us read the whole article. It is as follows:
‘^CHARGES SHERIFF WITH FISHING AT TIMÉ OF INQUEST.
“Cole County Official May Face Proceedings to Oust Him for Dereliction of Duty.
“Jefferson City, Mo., July 2. — Jack Slate, prosecuting attorney of Cole county, said this morning that he may institute proceedings against Henry Hagener, sheriff of Cole county, under the derelict official act and seek to have that officer removed from office.
“Slate said it was the duty of Sheriff Hagener to have been here yesterday morning when the coroner’s inquest was held, and to have done what he could yesterday toward clearing up the mystery surrounding the death of Miss Anna Wendler, whose body was found in the Missouri river Thursday night. Hagener, the prosecuting attorney said, went fishing with a party of friends yesterday morning.
“Hagener is still out of the city. The coroner’s jury asked about a pipe stem and a quantity of tobacco which was found near the effects of the girl on the right of way, but it was stated that they were in the sheriff’s possession and were not available.
*459“Deputy Sheriff A1 Walther and Constable W. W. Gilliam are making investigation. Sheriff Hagener’s friends say that the sheriff does not believe that the girl was murdered, but that she came to her death from an accident or by her own hand.
“Hagener’s friends say, with reference to Slate’s statements that Hagener is not careful enough of the safekeeping* of persons confined in jail; that escapes-which have been made were not his fault. The jail is weak, and it is hard to keep a determined prisoner in it, they say.
“A dog which followed Miss Wendler, on the afternoon she spent at Will Ferth’s, was seen Thursday near the body, which was found near Jefferson City. This is said to strengthen the theory that the girl was forced to walk the distance of three miles with her assailants, the dog following.
“Sheriff Hagener returned to Jefferson City this morning and offered a personal reward of $100 for the arrest and conviction of the party or parties who killed Miss Anna Wendler. He also employed J. H. Culp, a Missouri Pacific detective, to assist him in the search..”
The above article was set forth in full in the petition, and the innuendo alleged that the appellant meant and charged and intended to charge, and which the readers of defendant’s newspaper might reasonably understand and suppose it did charge, that plaintiff as sheriff of Cole county, Missouri, “had been guilty of neglect of duty enjoined on him by law in relation to the apprehension of the supposed murderer or murderers of said Anna Wendler” and that “as said officer he was indifferent to and unmindful and neglectful of his duty and faithless to the same,” and “had been guilty of improper conduct, neglect and dereliction of duty in his said office in relation to the aforesaid disappearance and death of said Anna Wendler and to the coroner’s inquest held over her *460body” and that the improper conduct, neglect and dereliction of duty “was of so willful, heinous and flagrant a character as to authorize and require his removal from said office of sheriff of Cole county, Missouri, on proper proceedings instituted into the courts of this State to that end and for that purpose, and that said proceedings might be, or would likely be, ■instituted against plaintiff by the prosecuting attorney of Cole county, Missouri.” And plaintiff’s instructions, so far from limiting' the charge of plaintiff’s alleged dereliction of duty to his failure to attend the inquest and produce the pipe and tobacco, explicitly submit the question of whether the defendant in said publication “falsely and maliciously ascribed and imputed to plaintiff misconduct in said office, in that he was guilty of willful neglect and intentional dereliction of official duty therein.” In other words, according to plaintiff’s petition and instructions, plaintiff was complaining that the article not only charged him with failing to attend the inquest but also with a general neglect and dereliction of official duty, and with official misconduct. It is true most of defendant’s instructions (but not all of them) treated the article as limiting the alleged neglect of duty to the failure to attend the inquest, but this did not have the effect of so limiting it if in fact the article itself, and plaintiff’s construction thereof as set out in his petition and instructions, will bear a wider meaning and interpretation. Now, can anyone read the above article and think for a moment that the neglect and dereliction of duty charged is merely the failure to attend the inquest? Upon reading it, what is the impression-created by the article as a whole? Why, that here is a sheriff who may face proceedings to oust him for dereliction of duty, who is so neglectful of duty that a proceeding to oust him .from office “under the derelict official act” is likely to be brought. He ought to “have done what he could yesterday toward clear*461ing up the mystery surrounding the death of Miss Anna Wendler.” He went fishing yesterday morning and is still put of the city. But his friends (those who want to excuse and shield him) say the sheriff doesn’t think the girl was murdered hut that she died hy accident or by her own hand. (Hence there is no need for the sheriff to bestir himself and do what he can to apprehend anyone who may be guilty of her murder.) As sheriff he has so little regard for his duty to enforce the criminal law that “he is not careful enough of the safekeeping of persons confined in jail.” But his friends (those will overlook his faults and excuse them) say the escapes which have occurred are not his fault. “The jail is weak, and it is hard to keep a determined prisoner in it, they say.” This morning (after there is danger of ouster proceedings against him) the sheriff returned and has at last gotten busy. Although he doesn’t think the girl was murdered, yet he has now “offered a personal reward of $100 for the arrest and conviction of the party or parties who killed Miss Anna Wendler,” and has employed a detective to assist him in the search. The foregoing is the natural, reasonable and inevitable impression created by the article. The sum total of its effect is to charge him with “dereliction of duty” in general. In fact, the use of the phrase “dereliction of duty” in itself, means more than the mere failure to do one particular thing. “Dereliction” means “the act of leaving with an intention not to reclaim or resume; an utter forsaking; complete abandonment.” [Webster.] To say that the “dereliction of duty,” for which the sheriff must face proceedings to oust him from office, meant merely the failure (inadvertent or otherwise) to attend the inquest, is to put a greater compression on the meaning of the article than the language and terms used can possibly bear. The “derelict official act” provides that “any person elected ... to any county office . . . who shall fail per*462sonally to devote Ms time ... to the duties of such office, or who shall be guilty of any willful or fraudulent violation or neglect of any official duty, or who shall knowingly or willfully fail or refuse to do any official . . . duty with respect to the execution or enforcement of the criminal laws of the State, shall thereby forfeit his office, etc.” [Sec. 10204, R. S. Mo. 1909.] And “when any person has knowledge that any official . . . has failed, personally, to devote Ms time to . . . the duties of such office, or has been guilty of any willful, corrupt or fraudulent violations or neglect of any official duty, or has knowingly or willfully failed or refused to perform any official act or duty . . . with respect to the execution or enforcement of the criminal laws of this State . . . he may make affidavit, etc. . . . and it shall be the duty of the prosecuting attorney to file a complaint, etc. ... or the prosecuting attorney may file such complaint, etc.” So that anyone who read the article would understand that an official, to be liable under this act, must be guilty of failing to devote Ms time personally to his office, or of willful, corrupt and fraudulent violations of duty with respect to the execution and enforcement of the criminal laws of the State, and that a mere careless or inadvertent failure to attend an inquest (whether notified or not) would not be sufficient to cause such a serious proceeding to be instituted. Consequently, to say of an official that he is about to be proceeded against “under the derelict official act” is to charge Mm with a willful, corrupt and fraudulent dereliction of duty in general. And unless the article clearly, definitely and specifically states that the entire basis of the charge is the failure to do a certain particular act or perform a certain particular duty, the mention of the failure to do that duty will not be considered as the sole basis for the charge of dereliction of duty, but only as one instance tending to prove the general charge. The article in this case *463does not do this. In view of all the foregoing, the article cannot be reasonably limited to a mere charge that the sheriff failed to attend the inquest. It charged him with a willful violation of duty generally and specifically charged him with not doing what he could to clear up the mystery surrounding the death of Miss Wendler. For the same reasons, it cannot be said that the article comes within the rule that where the antidote is carried along with the poison there is no slander or libel. Here the poison is broader and stronger than the antidote, and when that is true, the so-called antidote is not what it claims to be. In all the cases holding that the antidote cured the poison, the words containing the antidote were so plain and specific as to leave nothing by intendment or inference as to what was meant by the article. In Macurda v. Lewistown Journal, 82 Atl. 438, the libelous words complained of were that the plaintiff “was indicted here for larceny.” The antidote contained in the article was the following explanation of the meaning of these words: “Specifically, Macurda is indicted for procuring a genuine signature to be affixed to an instrument, the false making of which would be forgery.” The court held that, by the use of the sentence just quoted beginning with the word “specifically” the defendant had as clearly and succinctly stated the exact offense for which plaintiff was indicted as it was possible for the English language to convey. [Macurda v. Lewistown Journal Co., supra, 1. c. 441.] In Hollenbeck v. Hall, 103 Iowa, 214, plaintiff sued for the publication of a letter which charged plaintiff with being “cowardly and dishonest” because he pleaded the Statute of Limitations when sued. But the court held that the characterization of the plaintiff’s conduct as being “cowardly and dishonest” was so clearly and entirely based on the fact that plaintiff had pleaded the statute of limitation, that there could be no mistake as to what was meant, i. e., that plaintiff was cowardly and dishonest solely *464because, when sued, he pleaded the statute, and consequently there was no libel.
Under another view we cannot hold that the dereliction charged was limited to the failure to attend the inquest, or that the antidote went along with and cured the poison even though it be conceded that, if the neglect of duty is so limited, the article is not libelous. To so hold is to say that the article as a whole is not libelous as a matter of law. But, ordinarily it is for the jury to say whether or not there has been a publication referring to the plaintiff, whether or not it is false and malicious, and whether or not the article has the breadth meaning and scope it is alleged to have. If, however, a publication is expressed in terms so clear and unambiguous that no circumstances are required to make it clearer than it is of itself, and but one meaning can be attributed to it, by persons of ordinary intelligence, then the court is justified in saying it is not a libel, and not until then. [Donayhue v. Gfaffy, 54 Conn. 257, 1. c. 266.] It certainly cannot be-contended that the article so clearly, explicitly and unequivocally charges that the sheriff’s alleged dereliction of duty consisted solely in his failure to attend the inquest, that we can say, as matter of law, that the article was not libelous or that the antidote was a complete cure for the poison.
Appellant next urges that the article in question was privileged because it was the report of a governmental officer upon a question of great public interest then agitating the minds of the people. And in support of such contention cites Tilles v. Pulitzer Publishing Co., 241 Mo. 609; Peoples Bank v. Goodwin, 148 Mo. App. 374; and Conner v. Publishing Co., 183 Mass. 474. In addition to what Judge Ellison has well said on this point in the original opinion, it may be well to state that the facts in this case are not at all like those of the Tilles case. In that case the libel charged was that plaintiff, with others at the Delmár *465race track in St. Lonis, was engaged in the commission of an open felony. The defense was that, owing: to a new law recently passed, it had become a vital question of great interest to the public as to what was. the legal status of the acts done at this race track, and of those who congregated there and participated in them; that, owing to the large crowds attending the-place, a local public spirit in that part of the county had developed which was hostile to the enforcement, of the law; that the Governor had announced that he-had turned the matter over to the Attorney-General,, the chief law officer of the State, for investigation;, and if the law was being violated, he, the Governor,, would call out the militia to enforce obedience to the-law; that he had directed the Attorney-General to proceed against all persons found to be violating the law at said place; that the Attorney-General had investigated the matter thoroughly and was in readiness to-proceed against such persons. The above facts were-true. It was a matter of great public interest affecting the general public, who were invited to patronize-the said race track, that the position and intention of the public authorities of the State, with reference to-the legality of the business carried on at said racetrack after the repeal of the Breeders’ Law, should be-publicly known. The court, at page 636 of 241 Mo.. says: “The evidence discloses that the place at the race track would accommodate five thousand or more-people, and that it was generally filled. These visitors-no doubt were from, all parts of the State, as well as-from other States. The Governor of the State had investigated the facts and the- Attorney-General and his assistant had likewise investigated the same. Conferences between these officials were being held, and contemplated action was pending. The public press, bad been for some time discussing conditions at Delmar race track. If the law was being violated, amf *466gambling permitted, tbe public had an interest in knowing tbe facts. If contemplated action of .any kind affecting this place of public amusement was about to be taken, the public was entitled to. know of such contemplated actions.” (Italics ours.) And on page 642 tbe court says further: “Under tbe law it is tbe duty of tbe State’s chief executive to see that tbe laws of tbe State are enforced. To this end be has tbe right to call upon tbe chief law officer of tbe State. Both have the right to investigate tbe facts, and both have, in their respective spheres, tbe right to act. Under tbe evidence in this case there bad been an official investigation. Such investigation rises to tbe dignity of a privileged occasion, or at least a gmsi-privileged occasion. There was threatened action upon the- part of tbe chief executivé and tbe chief law officer of tbe State. And all this, too, after an investigation. Tbe reason for such threatened action tbe public was entitled to know, to tbe end that those who did not desire to be present when wholesale arrests were made, or tbe militia was called into service, might keep away from tbe place. Tbe Attorney-General in tbe close of bis testimony said that be was speaking officially and intended that bis opinion should be made public, on account of tbe public interest which was to be sub-served.” And tbe libelous words sued on were a part of tbe Attorney-General’s official opinion of tbe legal status of those persons operating at tbe Delmar track and an announcement of his intention to prosecute all who continued to thus act at such place'.
What question was agitating tbe public mind in tbe case before us? Certainly no question bad arisen concerning tbe willingness or unwillingness of any officer to act or do his duty. That was not the question. It was not even certain that a violation of law bad been committed. There bad been absolutely no investigation as to tbe willfulness of tbe sheriff in failing to attend tbe inquest, nor of bis neglect of other du*467ties, save perhaps the personal observation on the part of the proseenting attorney implied in his statements that ‘Hagener is not careful enough of the safekeeping of persons confined in jail.” Nor was there any instruction or advantage to be derived by the public from knowing what the prosecutor privately thought of the sheriff. On page 645 of the Tilles case, in the italicized portion of the quotation from the English case of Davidson v. Duncan it is stated that the theory, on which is based the rule that privilege is accorded to a publication of what has taken place in a court of justice or to the announcement of a policy about to be pursued by a high government official, is that “the publication has in view the instruction and advantage of the public, and has no particular reference to the party concerned.” But the publication in this case referred entirely to plaintiff and had no reference whatever to any question of great interest affecting the public. It was not an announcement of the prosecutor’s intention in behalf of the public. It was simply the publication of the prosecutor’s unfriendly private opinion concerning the official conduct of an individual with reference to a subject not before the public mind at all. And, in order to have something more sensational and striking in its columns and supply still more “readable stuff” for its patrons, in connection with the mysterious death of the young lady, over which alone the public mind was exercised, the defendant published this private opinion of the prosecutor in reckless disregard of the rights of plaintiff, and before any investigation could be made by anyone as to its truth. If this is privileged, then, as said by Judge Ellison, if a paper should publish that a man, however honest, .was a thief, or a woman, however virtuous, was a prostitute, the publication would be privileged if it appeared on the face of the publication that a prosecuting attorney had said it in telling what *468he intended to do with' ref erence to prosecuting him, or her.
In the case of Bank v. Goodwin, 148 Mo. App. 364,. the alleged libel complained of was a statement of reasons why the Postmaster-General of the United. States had issued a fraud order against plaintiff forbidding the use of the mails. And the court held (p„ 375) that, if they were reasons given by the Postmaster-General, the publication of them was privileged because “The Postmaster-General is a high official of the National Government and his acts as such are of interest to the public.” And “a fair publication made as a matter of news or public concern and without actual malice, of what such an officer does officially and the reasons he gives for his acts, should be privileged . . . considering the widely diffused interest among the people in what great officers of the government do in their official capacity and the beneficial influence on the conduct of public affairs of disseminating information on the subject.” It is thus seen that while the courts do give a privilege or quasi privilege to certain publications which announce the intention of what “great” or “high” officers of the government propose to do, or have done, in reference to a question of great interest to the general public, yet, by the very great pains and care taken to express themselves, the courts limit it to that class of officers and to questions about which it is to the instruction and advantage of the public to be informed. As said by Judge Ellison, they seem to recognize that the privilege is one liable to great abuse, and consequently they endeavor to restrain the practical application of the privilege within certain well-defined limits, so as to allow no opportunity for disguised malice or reckless indifference to the rights of others. The publication complained of does not come within these limits. It was not the accouncement of the policy to be pursued by a high officer of government, or, if it was by such an *469•officer, it was not on a subject necessary for the public to know for their guidance and instruction, nor would its publication have a beneficial influence on the conduct of public affairs.. It cannot therefore claim the privilege accorded such matters.
Appellant contends that it had a right to assume that the prosecutor had made an investigation of the facts constituting his complaint. Without deciding the •question whether or not, if appellant had the right to act on such assumption, it would be of any benefit, it •can be said that, under the circumstances of this case, there was no room for any such assumption. No evidence of any investigation appeared, and one instance of the sheriff’s alleged dereliction of duty, his failure to attend the inquest, was too recent to have allowed an investigation as to that. Besides, the very statement of the prosecuting attorney showed that the investigation as to the sheriff’s dereliction of duty was to come in the future, namely, when he was tried for neglect of official duty. In addition to this, it was shown in evidence that, in making the statements, the prosecutor was not announcing to the public the final conclusion he had reached after a thorough investigation of the matter, but simply his personal opinion on the subject. And he did not, like the Attorney-General in the Tilles case, make the statements for the purpose of having them published. On the contrary, he “did not care to air the matter.”
We have carefully gone over the entire case feeling that no one ought to be held liable for the publication of anything that is not a libel or that can in law and reason be considered privileged or quasi privileged. But no reason has appeared to change the conclusion reached on the former hearing. The judgment, as modified by the remittitur entered in accordance with the original opinion, is, therefore, affirmed.
All concur.